[Cite as Disciplinary Counsel v. Raso, 129 Ohio St.3d 277, 2011-Ohio-2900.]




                            DISCIPLINARY COUNSEL v. RASO.
 [Cite as Disciplinary Counsel v. Raso, 129 Ohio St.3d 277, 2011-Ohio-2900.]
Attorneys — Misconduct — Neglect of client matters and dishonest conduct —
         Six-month license suspension ordered.
   (No. 2010-2203 — Submitted February 16, 2011 — Decided June 22, 2011.)
     ON CERTIFIED REPORT by the Board of Commissioners on Grievances and
                      Discipline of the Supreme Court, No. 10-030.
                                     __________________
         Per Curiam.
         {¶ 1} Respondent, Frank Anthony Raso of Brunswick, Ohio, Attorney
Registration No. 0069270, was admitted to the practice of law in Ohio in 1998. In
April 2010, relator, Disciplinary Counsel, filed a two-count complaint charging
respondent with multiple violations of the Code of Professional Responsibility
and the Rules of Professional Conduct arising from his representation of two
clients.1
         {¶ 2} After reviewing the parties’ stipulations of fact and misconduct, a
panel of the Board of Commissioners on Grievances and Discipline dismissed,
sua sponte, allegations that respondent had charged an illegal or clearly excessive
fee and recommended that respondent’s license to practice law be suspended for
six months.       The board accepted the panel’s findings and its recommended
sanction, and no objections have been filed.



1. Relator charged respondent with misconduct under applicable rules for acts occurring before
and after February 1, 2007, the effective date of the Rules of Professional Conduct, which
supersede the Code of Professional Responsibility. When both the former and current rules are
cited for the same act, the allegation constitutes a single ethical violation. Disciplinary Counsel v.
Freeman, 119 Ohio St.3d 330, 2008-Ohio-3836, 894 N.E.2d 31, ¶ 1, fn. 1.
                            SUPREME COURT OF OHIO




       {¶ 3} We find that respondent has committed misconduct as stipulated
by the parties and found by the panel and board and conclude that a six-month
suspension is warranted.
                                   Misconduct
       {¶ 4} The stipulated evidence demonstrates that in 2003, respondent
accepted a $900 retainer to file a civil action on behalf of a client, which he did.
In May 2005, the client received an arbitration award of $8,000, and the defendant
received a $3,000 arbitration award on his counterclaim. Respondent did not
provide his client with documentation of this award. Respondent did not attempt
to collect the judgment, but continued to act as if the case were pending, sending
the client copies of documents that he had purportedly filed. In November 2008,
the trial court closed the case because no action had been taken since the May
2005 arbitration award. In June 2009, after relator had begun its investigation,
respondent filed a praecipe for a certificate of judgment and a copy of the
arbitration award. The record demonstrates that since June 2009, respondent has
collected $5,500 of the arbitration award.
       {¶ 5} With regard to count two, the parties stipulated and the panel and
board found that in November 2006, a client paid respondent $450 to pursue a
small-claims action on his behalf. Respondent did not file the action, nor did he
heed the client’s requests that he return the fee. In 2007, the client retained new
counsel to pursue the refund. From January through May 2009, respondent made
several false representations that he would return the fee, including one
representation that a check was in the mail. He refunded the client’s fee on
October 27, 2009 – after relator began his investigation.
       {¶ 6} The panel and board adopted the parties’ stipulation that
respondent’s conduct with respect to count one prior to February 1, 2007, violated
DR 1-102(A)(4) (prohibiting a lawyer from engaging in conduct involving
dishonesty, fraud, deceit, or misrepresentation) and 6-101(A)(3) (prohibiting




                                         2
                               January Term, 2011




neglect of an entrusted legal matter) and that his conduct after February 1, 2007,
violated Prof.Cond.R. 1.3 (requiring a lawyer to act with reasonable diligence in
representing a client), 1.4(a)(3) (requiring a lawyer to keep the client reasonably
informed about the status of a matter), and 8.4(c) (prohibiting a lawyer from
engaging in conduct involving dishonesty, fraud, deceit, or misrepresentation).
       {¶ 7} Regarding count two, the panel and board adopted the parties’
stipulation that respondent’s conduct before February 1, 2007, violated DR 6-
101(A)(3) and that his conduct after that date violated Prof.Cond.R. 8.4(c). We
also adopt these findings of fact and misconduct.
                                     Sanction
       {¶ 8} In recommending a sanction, the panel and board considered the
aggravating and mitigating factors listed in Section 10(B) of the Rules and
Regulations Governing Procedure on Complaints and Hearings Before the Board
of Commissioners on Grievances and Discipline (“BCGD Proc.Reg.”). See Stark
Cty. Bar Assn. v. Buttacavoli, 96 Ohio St.3d 424, 2002-Ohio-4743, 775 N.E.2d
818, ¶ 16.
       {¶ 9} As mitigating factors, the panel and board adopted the parties’
stipulation that respondent had no prior disciplinary record, has made a timely,
good-faith effort to make restitution or to rectify the consequences of his
misconduct, has provided full and free disclosure during the investigation, and has
displayed a cooperative attitude. See BCGD Proc.Reg. 10(B)(2)(a), (c), and (d).
They found none of the aggravating factors set forth in BCGD Proc.Reg.
10(B)(1). We adopt these findings, with two exceptions. First, we recognize that
the mitigating effect of respondent’s payment of restitution is tempered by the fact
that the restitution came only after relator initiated his investigation. Second, we
observe that on December 3, 2007, we suspended respondent’s license to practice
law for failing to comply with attorney-registration rules. See In re Attorney
Registration Suspension of Raso, 116 Ohio St.3d 1420, 2007-Ohio-6463, 877



                                         3
                             SUPREME COURT OF OHIO




N.E.2d 305.     Respondent was reinstated on December 10, 2007.              In re
Reinstatement of Raso, 116 Ohio St.3d 1498, 2008-Ohio-290, 880 N.E.2d 97.
       {¶ 10} Citing Disciplinary Counsel v. King (1996), 74 Ohio St.3d 612,
660 N.E.2d 1160, and Disciplinary Counsel v. Stollings, 111 Ohio St.3d 155,
2006-Ohio-5345, 855 N.E.2d 479, ¶ 3-10, the board recommends that we suspend
respondent from the practice of law for six months. Like respondent, both King
and Stollings had neglected a client’s legal matter and had then lied to the client
about the status of the case. King at 613-614; Stollings at ¶ 3-10. In each case,
we observed that an actual suspension is particularly appropriate for an attorney’s
dishonesty toward a client, and we imposed a six-month suspension. King at 614;
Stollings at ¶ 13.    Therefore, we agree that a six-month suspension is the
appropriate sanction for respondent’s misconduct.
       {¶ 11} Accordingly, respondent is suspended from the practice of law in
Ohio for six months. Costs are taxed to respondent.
                                                            Judgment accordingly.
       O’CONNOR, C.J., and PFEIFER, LUNDBERG STRATTON, O’DONNELL,
LANZINGER, CUPP, and MCGEE BROWN, JJ., concur.
                              __________________
       Jonathan E. Coughlan, Disciplinary Counsel, and Heather L. Hissom,
Assistant Disciplinary Counsel, for relator.
       Frank Anthony Raso, pro se.
                            ______________________




                                         4